Citation Nr: 1415500	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-45 231	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE


Whether new and material evidence has been received sufficient to reopen a previously denied claim of service connection for chronic lumbosacral strain with scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty from September 1967 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In a March 2014 statement, prior to the promulgation of a decision in the current appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In October 2010, the Veteran filed a substantive appeal to the RO's March 2009 decision that declined to reopen the claim for service connection for chronic lumbosacral strain with scoliosis.  In a written statement submitted in March 2014, he requested withdrawal of his appeal.  In view of his expressed desire, further action with regard to this claim is not appropriate. 

Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The appeal on the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim of service connection for chronic lumbosacral strain with scoliosis is dismissed.



		
MICHAEL A. HERMAN 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


